        Case 1:18-cr-00685-GBD Document 37 Filed 06/11/20 Page 1 of 1




                                                        June 11, 2020

VIA ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:   United States v. Joel Davis
      18 Cr 685 (GDB)


Dear Judge Daniels:

       After conferring with chambers and the Government, I write with the consent
of the Government to request ha he Co        mo e M . Da i     en encing, c en l
scheduled for November 4, 2020 up by two weeks to the week of October 19, 2020.
The defense is available any day that week. Thank you for your consideration.


                                                  Yours Sincerely,



                                                  Ian H. Marcus Amelkin
                                                  Assistant Federal Defender
                                                  Federal Defenders of New York
                                                  Tel: (212) 417-8733
